Citation Nr: 1503492	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  09-08 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection and assigned a 10 percent disability rating for migraine headaches.  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2009, the Veteran requested a hearing before the Board; however, it is unclear whether she desires a videoconference hearing or a travel Board hearing.  See March 2009 Hearing Request; March 2009 Form 9 Appeal; May 2014 Form 8; see also May 2014 Form 646.  Accordingly, the case must be returned to the AOJ so as to clarify the type of Board hearing the Veteran desires and to schedule such a Board hearing.    

Accordingly, the case is REMANDED for the following action:

Clarify with the Veteran whether she desires a travel Board hearing or a videoconference Board hearing to address the issue on appeal.  Thereafter, schedule the Veteran for such a hearing and process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




